         Case 1:19-cv-11168-ALC Document 60 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              03/16/2021

 PARANEE SARIKAPUTAR, ET AL.

                                 Plaintiffs,
                                                             1:19-cv-11168 (ALC)
                     -against-
                                                             ORDER
 VERATIP CORP., d/b/a Thai NY Restaurant,
 ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       On December 28, 2020, Counsel for Defendants filed a letter advising the Court that

Defendant Adidsuda Chunton filed for bankruptcy pursuant to Chapter 7 of the United States

Bankruptcy Code. ECF No. 55. The Court directed Plaintiffs to state their position regarding the

propriety of staying this action pursuant to 11 U.S.C. § 362. ECF No. 56. Plaintiffs responded by

stating that a stay is only appropriate as to Defendant Chunton and that they were in the process

of attempting to lift the stay. ECF No. 57. Accordingly, on January 11, 2021, the Court ordered

that all proceedings in this action were stayed as to Defendant Chunton. ECF No. 58.

       On March 12, 2021, the Court received a letter from Plaintiffs’ counsel informing the

Court that, on February 9, 2021, the Bankruptcy Court for the Eastern District of New York

issued an order (the “Bankruptcy Court Order”) granting Plaintiffs relief from the automatic stay.

See ECF No. 59 (enclosing order). Plaintiffs’ position is that the “instant matter can proceed

against all Defendants,” including Defendant Chunton. The Court has examined the Bankruptcy

Court Order, and it indeed appears that the automatic stay was “vacated” under section 362(d) of

the Bankruptcy Code to “permit [this case] to proceed against [Defendant] Chunton, for the

purpose of determining any amount of [Plaintiffs’] claims against [Defendant Chunton].” ECF
         Case 1:19-cv-11168-ALC Document 60 Filed 03/16/21 Page 2 of 2




No. 59-1. Accordingly, the Court modifies the automatic stay as to Defendant Chunton pursuant

to the Bankruptcy Court Order.

                                        CONCLUSION

       For the reasons stated above, the stay imposed as to Defendant Chunton is modified

pursuant to the Bankruptcy Court Order, and Plaintiffs may prosecute their claims as to

Defendant Chunton as indicated.

SO ORDERED.

Dated: March 16, 2021
       New York, New York
                                            ___________________________________
                                                  ANDREW L. CARTER, JR.
                                                  United States District Judge
